           Case 3:18-cr-04509-CAB Document 42 Filed 04/06/21 PageID.331 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                  V.                                          (For Offenses Committed On or After November 1, 1987)

             RAFAEL ZAVALA-BARRIOS (1)                                           Case Number: 18CR4509-CAB

                                                                              CHLOE S. DILLON, FEDERAL DEFENDERS, INC.
                                                                              Defendant’s Attorney
USM Number                        79195298
    Modification of Imposed Term of Imprisonment for Extraordinary and Compelling Reasons (18 U.S.C § 3582(c)(1))
☒
THE DEFENDANT:
☒ pleaded guilty to count(s)             ONE (1) AND TWO (2) OF THE TWO-COUNT INFORMATION

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Count
Title & Section                      Nature of Offense                                                                        Number(s)
21 USC 952, 960                      IMPORTATION OF METHAMPHETAMINE                                                              1

21 USC 952, 960                      IMPORTATION OF COCAINE                                                                         2




    The defendant is sentenced as provided in pages 2 through                            2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                             is           dismissed on the motion of the United States.

     Assessment : $100.00 PER COUNT FOR A TOTAL OF $200.00
☒    _

☐ JVTA Assessment*: $
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                       ☐ Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                              April 6, 2021
                                                                              Date of Imposition of Sentence



                                                                              HON. Cathy Ann Bencivengo
                                                                              UNITED STATES DISTRICT JUDGE
          Case 3:18-cr-04509-CAB Document 42 Filed 04/06/21 PageID.332 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                RAFAEL ZAVALA-BARRIOS (1)                                                Judgment - Page 2 of 2
CASE NUMBER:              18CR4509-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED, PER COUNT TO RUN CONCURRENT.



                                                                               B
                                                                               A
                                                                               U
 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).               R
                                                                               N
 ☐     The court makes the following recommendations to the Bureau of Prisons: R
                                                                               I
                                                                               Y
                                                                               T
                                                                               T
                                                                               E
                                                                               E
                                                                               D
                                                                               D
                                                                               S
                                                                               M
                                                                               T
                                                                               O
                                                                               A
 ☐     The defendant is remanded to the custody of the United States Marshal.  S
                                                                               T
                                                                               K
                                                                               E
 ☐                                                                             O
                                                                               S
       The defendant must surrender to the United States Marshal for this district:
                                                                               W
                                                                               D
       ☐ at                             A.M.             on                    I
                                                                               T
                                                                               S
       ☐ as notified by the United States Marshal.
                                                                               Z
                                                                               T
                                                                               R
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐                                                                             I
       Prisons:                                                                C
       ☐ on or before                                                          T
                                                                               J
       ☐ as notified by the United States Marshal.                             U
       ☐ as notified by the Probation or Pretrial Services Office.             D
                                                                               G
                                                                               E
                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
//


                                                                                                       18CR4509-CAB
